          Case 1:21-cr-00173-LJL Document 37 Filed 05/19/21 Page 1 of 1
                                           U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       May 19, 2021

BY ECF
                                                            0(025$1'80(1'256(0(17
The Honorable Gabriel W. Gorenstein
United States Magistrate Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

       Re:      United States v. Jeremy Ortiz-Molina, 21 Cr. 173 (LJL)

Dear Judge Gorenstein:

       The Government respectfully submits this letter to advise the Court that, in an effort to
resolve the pending bail violation specification against defendant Jeremy Ortiz-Molina without an
evidentiary hearing, the parties propose that Ortiz-Molina’s bail be modified as follows:

       -     Effective June 1, 2021, the home detention condition will be modified to be 24-hour
             home incarceration; and

       -     Effective June 8, 2021, the condition prohibiting contact with any codefendant other
             than the defendant’s son Derek Ortiz Socias outside the presence of counsel will be
             modified to also prohibit contact with Ortiz Socias outside the presence of counsel.

        The defense has represented to the Government that, while it will consent to the
modifications, the effective dates above are necessary for the defendant to transition the operation
of his small business to Ortiz Socias.
7KH&RXUWDSSURYHVWKHDERYH
                                                Respectfully submitted,
PRGLILFDWLRQVWRWKHFRQGLWLRQVRI
UHOHDVHRI-HUHP\2UWL]0ROLQD                 AUDREY STRAUSS
                                                United States Attorney for the
6R2UGHUHG                                     Southern District of New York


                                          by:      /s/ Jun Xiang
 0D\                                   Jun Xiang
                                                Assistant United States Attorney
                                                (212) 637-2289
CC (By ECF)
All Counsel of Record
